Concurring Statement by
DEL SOLE, Judge:
I agree that the judgment of sentence must be affirmed. Also, I agree with the analysis that the corpus delicti of leaving the scene of the accident would support admission of appellant’s “confession” on the DUI charge.
*386However, I do not agree that Appellant’s statement that he was driving is an admission which invokes the rule. I believe our court’s opinion in Commonwealth v. Palmer, 265 Pa.Super. 462, 402 A.2d 530 (1979) is the correct statement of the law. Further, I do not agree that Commonwealth v. Buck, 426 Pa.Super. 26, 626 A.2d 176 (1993), correctly analyzed the application of Commonwealth v. Smallwood, 497 Pa. 476, 442 A.2d 222 (1982) and as such, should be rejected.